Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 3/3/2021. 

Status of Claims
Claims 19 and 23-35 have been cancelled; Claims 1-18 and 20-23 are previously allowed in view of the previous office action dated 1/29/2021

Status of the Previous Rejections
The previous rejection of Claim 23, 25, 27-29, 31, and 33-35 under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (US-PG-pub 2015/0337423 A1, published on 11/26/2015 compared to the Pro of 62452989 dated 2/1/2017 of the instant application, thereafter PG’423) is withdrawn since these claims have been cancelled in view of the applicant’s “After Final arguments/remarks” filed on 3/3/2021.

Allowable Subject Matter
Claims 1-18 and 20-22 are allowed. The reason for the allowance as following:
As pointed out in the previous office action dated 1/19/2021: regarding the independent claims 1 and 11, it is noted that the recorded reference(s) does not specify the claimed Al alloy with grain-refining nanoparticles having microstructure with crack-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734